358 F.2d 303
Leopold J. GUNSTON, Appellant,v.UNITED STATES of America et al., Appellees.
No. 19821.
United States Court of Appeals Ninth Circuit.
March 22, 1966, Certiorari Denied June 13, 1966, See 86 S. Ct. 1904.

Leopold J. Gunston, in pro. per.
John W. Douglas, Asst. Atty. Gen., Morton Hollander, Harvey L. Zuckman, Attys., Dept. of Justice, Washington, D.C., Cecil F. Poole, U.S. Atty., San Francisco, Cal., for appellees.
Before POPE, JERTBERG and DUNIWAY, Circuit Judges.
PER CURIAM.


1
The motion to augment the record by including the proceedings before the Bureau of Employees' Compensation is denied.  This court has no jurisdiction to review an action of that Bureau.  Soderman v. United States Civil Service Commission, 9 Cir., 313 F.2d 694.


2
The judgment is affirmed for the reasons and upon the grounds stated in the opinion of the District Court, Gunston v. United States et al., 235 F. Supp. 349.